Citation Nr: 0616292	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  03-05 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for minimal degenerative changes at the 
patellofemoral compartment of both knees prior to May 13, 
2003.  

2. Entitlement to an initial evaluation in excess of 10 
percent for degenerative changes of the right knee from May 
13, 2003.  

3.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative changes of the left knee from May 
13, 2003.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan in which the RO denied service 
connection for a bilateral knee condition.  The appellant, 
who had active service from August 1977 through October 1980, 
appealed that decision to the BVA.  Thereafter, a Decision 
Review Officer granted service connection for minimal 
degenerative changes to the patellofemoral compartment of 
both knees and assigned a single evaluation of 10 percent 
effective May 21, 2001. See July 2002 rating decision.  The 
case was then referred to the Board for appellate review.    

In a March 2004 decision, the Board remanded the case for 
further development.  Subsequent to the completion of this 
development, the RO issued a rating decision in January 2005 
in which the single 10 percent evaluation for degenerative 
changes of the patellofemoral compartment of both knees was 
discontinued and the appellant was assigned separate 10 
percent ratings for degenerative changes of the right and 
left knees, respectively, with an effective date of May 13, 
2003.  The case was then returned to the Board for further 
review.  





FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  Prior to May 13, 2003, both the appellant's right knee 
and left knee disabilities were manifested by degenerative 
arthritis, established by an x-ray finding, which were 
evidenced by painful motion; range-of-motion from zero 
degrees of extension to 140 degrees of flexion; and no 
recurrent subluxation or lateral instability.   

3.  From May 13, 2003, the appellant's right knee disability 
is manifested by degenerative arthritis, established by an x-
ray finding, which is evidenced by painful motion; range-of-
motion from zero degrees of extension to 110 degrees of 
flexion; and no recurrent subluxation or lateral instability.   

4.  From May 13, 2003, the appellant's left knee disability 
was manifested by degenerative arthritis, established by an 
x-ray finding, which is evidenced by painful motion; range-
of-motion from zero degrees of extension to 110 degrees of 
flexion; and no recurrent subluxation or lateral instability.   


CONCLUSIONS OF LAW

1.  Prior to May 13, 2003, the schedular criteria for 
separate 10 percent disability ratings for degenerative 
arthritis at the patellofemoral compartment of each knee
have been met. 38 U.S.C.A. § 1155, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.321, 4.1 - 4.14, 4.40 - 4.45, 
4.71a, Diagnostic Codes 5010, 5003 (2005).

2.  From May 13, 2003, the schedular criteria for an initial 
rating in excess of 10 percent for degenerative arthritis of 
the right knee have not been met. 38 U.S.C.A. § 1155, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.321, 4.1 - 
4.14, 4.40 - 4.45, 4.71a, Diagnostic Codes 5010, 5003 (2005).

3.  From May 13, 2003, the schedular criteria for an initial 
rating in excess of 10 percent for degenerative arthritis of 
the left knee have not been met. 38 U.S.C.A. § 1155, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.321, 4.1 - 
4.14, 4.40 - 4.45, 4.71a, Diagnostic Codes 5010, 5003 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  The Veterans Claims Assistance Act

With respect to the appellant's claims of entitlement to an 
increased rating for his service-connected knee disabilities, 
VA has met all statutory and regulatory notice and duty to 
assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2005).

A letter dated in January 2002 fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The appellant was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to his 
claims.  The January 2002 letter informed the appellant that 
additional information or evidence was needed to support the 
initial service connection claims; and asked the appellant to 
send the information to VA. Pelegrini v. Principi, 18 Vet. 
App. 112 (2004)(Pelegrini II).  In addition, the Board 
observes that after service connection was granted, the 
appellant received a second VCAA notice in March 2004 in 
which he was informed of the evidence necessary to establish 
entitlement to an increased rating. See March 2004 Board 
decision; March 2004 letter from the Appeal's Management 
Center.  

The January 2002 letter did not provide notice of the type of 
evidence necessary to establish a disability rating or 
effective date should the appellant's claim for an increased 
rating be granted.  After initially being denied service 
connection in a February 2002 rating decision, a Decision 
Review Office (DRO) reviewed the appellant's claim and 
granted service connection for minimal degenerative changes 
to the patellofemoral compartment of both the appellant's 
knees and assigned a single evaluation of 10 percent (See 
July 2002 rating decision); and the issue on appeal concerns 
the appellant's claim of entitlement to an increased rating 
for this now service-connected disability.    

Even though the January 2002 letter did not include adequate 
notice of what was needed to establish a disability rating 
and an effective date, the Board finds no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  In this regard, the Board observes that the 
January 2002 VCAA notice was properly tailored to the 
application for the original request for service-connected 
benefits.  As stated above, the RO awarded service connection 
for degenerative changes to the patellofemoral compartment of 
the appellant's knees in the July 2002 rating decision and 
assigned an initial 10 percent disability rating effective 
May 21, 2001 (the date of claim).  Therefore, the January 
2002 letter served its purposes in that it provided section 
5103(a) notice to the appellant; and its application is no 
longer required because the original claim has been 
"substantiated." See Dingess v. Nicholson, No. 01-1917, 
slip op. at 19 (U.S. Vet. App. March 3, 2006) (Hartman, No. 
O2-1506).   

In the appellant's November 2002 notice of disagreement (NOD) 
to the July 2002 rating decision, he took issue with the 
initial 10 percent disability rating and is presumed to be 
seeking the maximum benefit available under the law. Id; See 
also AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, in 
accordance with 38 U.S.C.A. §§ 5103A and 7105(d), the RO 
properly issued a December 2002 Statement of the Case (SOC) 
which contained, in pertinent part, the criteria for 
establishing a higher initial rating. See 38 U.S.C.A. 
§ 7105(d)(1).  Therefore, VA complied with the procedural 
statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), 
as well as the regulatory requirements in 38 C.F.R. 
§ 3.103(b). See also Dingess, slip op at. 23-24.  

As to the lack of VCAA notice regarding an effective date, 
the Board observes that the appellant was informed of the 
initial effective date for service connection in his July 
2002 rating decision, prior to appellate review.  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. 
Principi, 16 Vet. App. 183 (2002).  Although the appellant 
submitted a November 2002 NOD to the July 2002 rating 
decision and has pursued this appeal, the Board observes he 
did not specifically reference any disagreement with the 
assigned effective date in his notice.  

The appellant's service medical records, VA treatment records 
and identified private medical records have been obtained, to 
the extent possible.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issues decided herein, is available 
and not part of the claims file.  The appellant was also 
afforded VA examinations in January 2002 and April 2004. 38 
C.F.R. § 3.159(c)(4).  There is no objective evidence 
indicating that there has been a material change in the 
severity of the appellant's service-connected disorder since 
he was last examined. 38 C.F.R. § 3.327(a).  The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted. VAOPGCPREC 11-95.  Both of the 
appellant's VA examinations were thorough and supported by 
both VA and private outpatient records.  They are adequate 
upon which to base a decision.     

As there is no indication that any failure o the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless. Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006).  

B. Law and Analysis 

In a rating decision dated in July 2002, the DRO granted 
service connection for a bilateral knee disorder and assigned 
a single 10 percent evaluation effective May 21, 2001.  In a 
January 2005 rating decision, the RO discontinued the single 
10 percent evaluation for the appellant's knee disabilities 
and assigned separate 10 percent disability ratings effective 
May 13, 2003.  The appellant has consistently contended that 
his knee disabilities are more disabling than currently 
evaluated and has appealed for an increased rating.  Since 
the effective date of the January 2005 increase did not go 
back to the initial date of service connection (May 21, 
2001), there are several issues present in this case that 
must be adjudicated.  They include: whether the appellant's 
minimal degenerative arthritis of the knees warranted a 
rating in excess of 10 percent prior to May 13, 2003; whether 
the appellant's degenerative arthritis of the right knee 
warrants an evaluation in excess of 10 percent from May 13, 
2003; and whether the appellant's degenerative arthritis of 
the left knee warrants an evaluation in excess of 10 percent 
from May 13, 2003.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can predictably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2005).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned to the disability picture 
that more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree 
of disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  While the veteran's entire history is 
reviewed when making a disability determination, 38 C.F.R. § 
4.1, where service connection has already been established, 
and increase in the disability rating is at issue, it is the 
present level of the disability that is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in 
Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, as here, it was possible 
for a veteran to be awarded separate percentage evaluations 
for separate periods based on the facts found during the 
appeal period.

Where the particular disability for which a veteran has been 
service-connected is not listed, it may be rated by analogy 
to a closely related disease in which not only the functions 
are affected, but also the anatomical location and 
symptomatology are closely analogous.  See 38 C.F.R. §§ 4.20, 
4.27.  In addition, in evaluating disabilities of the 
musculoskeletal system, it is necessary to consider, along 
with the schedular criteria, functional loss due to flare-ups 
of pain, fatigability, incoordination, pain on movement and 
weakness.  38 C.F.R. §§ 4.4, 4.45; DeLuca v. Brown, 8 Vet. 
App. 202 (1995). 

Ratings shall be based, as far as practicable, upon the 
average impairment of earning capacity with the additional 
provision that the Secretary of Veterans Affairs shall from 
time to time readjust the Schedule of Ratings in accordance 
with experience.  In exceptional cases where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. 38 C.F.R. 
§ 3.321(b)(1).

The appellant's knee disabilities have been rated under 
Diagnostic Code 5010.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5010.  Diagnostic Code 5010 evaluates posttraumatic 
arthritis, which in turn uses the criteria for degenerative 
arthritis under Diagnostic Code 5003.  Arthritis established 
by X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent disability rating is warranted for X-ray 
evidence of arthritic involvement of two or more major 
joints, and a 20 percent rating is warranted when there is X-
ray evidence of arthritic involvement of two or more major 
joints with occasional incapacitating exacerbations.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010. 

The general rating schedules for limitation of motion of the 
knee are 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  
Normal range of motion of the knee is to 0 degrees extension 
and to 140 degrees flexion. See 38 C.F.R. § 4.71a, Plate II.  
Under Diagnostic Code 5260, a 10 percent disability rating is 
warranted for flexion limited to 45 degrees.  A 20 percent 
disability rating is assigned for flexion limited to 30 
degrees; and a 30 percent disability rating is assigned for 
flexion limited to 15 degrees.  Under Diagnostic Code 5261, a 
10 percent disability rating is warranted for extension 
limited to 10 degrees.  A 20 percent disability rating is 
assigned for extension limited to 15 degrees.  A 30 percent 
disability rating is assigned for extension limited to 20 
degrees.  A 40 percent disability rating is assigned for 
extension limited to 30 degrees; and a 50 percent disability 
rating is assigned for extension limited to 45 degrees. See 
38 C.F.R. § 4.71a.

In a precedent opinion, the VA General Counsel held that 
separate ratings may be assigned under Diagnostic Code 5260 
and Diagnostic Code 5261 for disability of the same joint.  
VAOPGCPREC 9-2004 (September 17, 2004).  In addition, the 
Board must also consider whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; see also DeLuca, supra. 

1.  Increased rating for a bilateral knee disability 
prior to May 13, 2003 

The first issue before the Board is whether the appellant is 
entitled to a rating in excess of 10 percent from May 21, 
2001 (the effective date of the grant of service connection) 
until May 13, 2003 (the date the appellant was assigned 
separate disability evaluations of 10 percent for the right 
and left knees).  In this regard, the Board initially finds 
for the record that the evidence in this case supports 
separate 10 percent ratings for each knee since the initial 
grant of service connection effective from May 21, 2001.  The 
DRO granted a single 10 percent evaluation for the 
appellant's bilateral knee disability on the basis of January 
2002 X-rays which showed the appellant had arthritic 
involvement of two major joints, i.e. the right knee (one 
joint) and the left knee (one joint). See July 2002 rating 
decision, p. 4; see also 38 C.F.R. § 4.45(f) (2005).  
However, as will be explained below, the evidence contained 
in the claims file illustrates that the appellant had X-ray 
evidence of arthritis of both knees (See January 2002 X-rays) 
and painful motion of both knees prior to May 13, 2003.  
Painful motion due to arthritis is deemed to be limitation of 
motion and is entitled to a minimum rating of 10 percent per 
joint, even if there is no actual limitation of motion. 
VAOPGCPREC 09-98 (August 14, 1998) citing Lichtenfels v. 
Derwinski, 1 Vet. App. 484 (1991).  Therefore, the appellant 
is entitled to separate 10 percent ratings for each knee 
under Diagnostic Code 5003 prior to May 13, 2003.  

In regards to painful motion, the Board observes that the 
appellant's service medical records indicate that he 
consistently experience bilateral knee pain while in service. 
See service medical records dated in September 1977 (seen for 
complaint of knee pain times 3 weeks); October 1977 
(complaints of knee pain times 21/2 months with a diagnosis of 
tendonitis); November 1977 (seen for complaints of left knee 
pain); December 1977 (diagnosed with chondromalacia); 
February 1978 (diagnosed with bilateral chondromalacia); 
February 1979 (complaints of right knee pain with pain on 
movement); March 1979 (diagnosed with chondromalacia) and 
January 1980 (diagnosed with a mild form of arthritis).  

Post-service, the appellant complained that he consistently 
experienced knee problems; and in fact underwent two 
operations on the left knee. See July 2002 DRO transcript, p. 
3.  Private medical records reflect that the appellant had an 
intra-articular shaving of the left knee in August 1984 for 
which he was diagnosed with chronic synovitis; and was found 
to have a tear of the anterior horn of the left medical 
meniscus for which he underwent surgery. See August 1984 
Mount Clemens Hospital records.  In February 2001, the 
appellant also underwent arthroscopy of the left knee after 
an MRI revealed a patella bursa, popliteal cyst and 
degenerative meniscus. See February 2001 Lakeside Center 
operative report.  During this time, the appellant reported 
his pain as being constant; and that he had problems with 
standing for any length of time, stiffness and instability of 
both knees. See May 2001 statement in support of claim.  

Lastly, during the appellant's January 2002 VA examination, 
the appellant complained of pain in both knees, left more 
than the right. See January 2002 examination report, p. 1.  
He indicated that the pain was fairly constant and affected 
by cold weather. Id.  During his physical examination, the 
appellant complained of pain on compression over the patella 
of the right knee, although the joint line was nontender. 
Id., p. 2.  The appellant was found to have normal range of 
motion of the left knee with complaints of pain. Id.   Based 
upon this evidence, the Board concludes that the appellant 
experienced painful motion of both knees prior to May 13, 
2003; and that he should have been assigned separate 10 
percent disability ratings for the left and right knee from 
May 21, 2001 rather than a single rating of 10 percent.  To 
this extent, the appellant's appeal is granted.  

The Board now turns to an evaluation of whether the appellant 
is entitled to an increased rating in excess of 10 percent 
for each knee.  Applying the range-of-motion criteria to the 
facts of this case, the Board observes that normal range of 
motion for the knee is zero degrees of extension and 140 
degrees of flexion. See 38 C.F.R. § 4.71, Plate II.  In order 
for the appellant to be entitled to a compensable evaluation 
under Diagnostic Codes 5260 and 5261, his flexion would need 
to be limited to 45 degrees or his extension limited to 10 
degrees.  According to the evidence contained in the claims 
file, the appellant was noted to have full range of motion of 
the left knee in October 2000. See October 2000 medical 
records from U.R., D.O.  According to his January 2002 VA 
examination report, the appellant had range-of-motion of zero 
degrees of extension to 140 degrees flexion for the right 
knee and zero degrees of extension to 140 degrees of flexion 
for the left knee as well.  However, the appellant reported 
complaints of pain with movement of his left knee.  
Therefore, according to these medical records, neither the 
appellant's right knee nor left knee demonstrated either 
actual limitation of extension or limitation of flexion that 
meets the rating criteria for a compensable evaluation under 
Diagnostic Codes 5260 or 5261.  As such, a disability rating 
in excess of 10 percent for either knee is not warranted 
under those diagnostic codes prior to May 13, 2003; nor are 
separate disability ratings available pursuant to VAOPGCPREC 
9-04 (separate ratings under Diagnostic Code 5260 and 
Diagnostic Code 5261 for disability of the knee joint are 
permissible when the evidence shows that the disability 
causes both limitation of flexion and limitation of extension 
of the same joint).   

In reaching this conclusion, the Board also finds that a 
disability rating in excess of 10 percent is not warranted 
for either knee disability on the basis of functional loss 
due to pain, or on the basis of weakened movement, excess 
fatigability, or pain on movement. See 38 C.F.R. §§ 4.40, 
4.45, 4.59; see also DeLuca, 8 Vet. App. at 204-08.  The 
Board notes that the appellant has now been assigned a 10 
percent rating for each knee disability on the basis of 
painful motion.  Evidence prior to May 13, 2003 indicates 
that the appellant's left and right knees were normally 
aligned, without any swelling or effusion. See January 2002 
examination report, p. 2.   Patellar position was normal; 
translation was normal; and the appellant's McMurray and 
drawer tests for both knees were normal. Id.  As the 
appellant is already being compensated for painful motion, 
and the evidence fails to indicate that he experiences 
functional loss as a result of weakened movement or excess 
fatigability, there is simply no basis to assign a disability 
rating in excess of 10 percent for either knee disability 
prior to May 13, 2003. Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994) (the Board must analyze the credibility and 
probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the veteran.)  

The Board further notes that in a precedent opinion, dated 
July 1, 1997, the General Counsel of the VA concluded that in 
some cases where a veteran has a knee disorder involving 
instability and arthritis, separate ratings may be assigned 
under Diagnostic Code 5003 and Diagnostic Code 5257 
(subluxation and lateral instability). VAOPGCPREC 23-97, 62 
Fed. Reg. 63604 (1997).  Under Diagnostic Code 5257, slight 
impairment of the knee, including recurrent subluxation or 
lateral instability, warrants a 10 percent evaluation; 
moderate impairment of the knee warrants a 20 percent 
evaluation; and severe impairment of the knee warrants a 30 
percent evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5257.  In this case, however, the evidence of record does not 
show that either of the appellant's knees was manifested by 
subluxation or lateral instability.  While the appellant's 
service medical records reflected that he reported his knee 
separated and "popped" out; and was found to experience 
some laxity of the knee in service (See service medical 
records dated in March 1979, April 1979 and May 1979), post-
service medical records consistently document that his knee 
ligaments were stable and McMurray and drawers tests were 
negative. See medical records from Lakeside Orthopedic dated 
in March 1987-April 1987 (ligaments are stable; Slocum, 
McMurray's and Lachman's are normal); November 2000  
(appellant's left knee stable medically and laterally; no 
rotary instability); March 2001-April 2001 (left knee stable 
medially and laterally); January 2002 VA examination report, 
p. 2 (ligaments found stable).  Accordingly, a separate 
rating for instability of either knee joint prior to May 13, 
2003 is not warranted in this case. 

Since there has been no showing that the appellant 
experiences instability of the knees pursuant to Diagnostic 
Code 5257, a separate disability evaluation pursuant to 
VAOPGCPREC 9-98 is also not available. See VAOPGCPREC 9-98 
(the VA General Counsel held that if a veteran has a 
disability rating under Diagnostic Code 5257 for instability 
of the knee, and there is also x-ray evidence of arthritis, a 
separate rating for arthritis could also be based on painful 
motion under 38 C.F.R. § 4.59).

Therefore, based upon a thorough review of the evidence, the 
Board concludes that a disability rating in excess of 10 
percent for the appellant's right knee disability prior to 
May 13, 2003 is not warranted.  In addition, the Board finds 
that a disability rating in excess of 10 percent for the 
appellant's left knee disability prior to May 13, 2003 is 
also not warranted.  

2.  Increased rating for degenerative changes of the 
right and left knees from May 13, 2003 

In a rating decision dated in January 2005, the RO 
discontinued the appellant's single 10 percent rating for 
degenerative changes at the patellofemoral compartment of 
both knees and assigned two separate 10 percent evaluations 
for degenerative changes of the right knee and left knee, 
respectively.  The separate evaluations were assigned based 
upon new evidence of objective bilateral knee pain with 
slight limitation of motion, together with x-ray evidence of 
early degenerative changes. See January 2005 rating decision, 
p. 3.  The appellant asserts entitlement to an increased 
rating on the basis that his knee condition is chronic and 
getting worse; and that he experiences locking and painful 
motion. See March 2006 Written Brief Presentation, p. 2.  
Applying the range-of-motion criteria referenced above, the 
evidence of record from May 2003 indicates that the appellant 
had bilateral knee ranges-of-motion of zero degrees of 
extension to 120 degrees flexion (See December 2003 VA 
medical record); zero degrees of extension to 140 degrees 
flexion (April 2004 VA examination report, p. 2) and zero 
degrees of extension to 110 degrees flexion (July 2004 VA 
medical record).  Clearly, the evidence of record indicates 
that the appellant does not experience any limitation of 
extension; and he therefore is not entitled to an increased 
disability evaluation under Diagnostic Code 5261.  Even with 
the appellant's demonstrated limitation of flexion shown on 
at least two examinations as indicated in his December 2003 
and July 2004 VA medical records, his limited flexion of 
either 110 degrees or 120 degrees does not meet the rating 
criteria for a compensable evaluation under Diagnostic Codes 
5260.  As such, a disability rating in excess of 10 percent 
for either knee is not warranted under either of those 
diagnostic codes; nor are separate disability ratings 
available pursuant to VAOPGCPREC 9-04. 
 
The Board also finds that a disability rating in excess of 10 
percent after May 13, 2003 is not warranted for either knee 
disability on the basis of functional loss due to pain, or on 
the basis of weakened movement, excess fatigability, or pain 
on movement. See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also 
DeLuca, 8 Vet. App. at 204-08.  After reviewing the 
appellant's claims file and performing a physical 
examination, the April 2004 VA examiner opined that neither 
of the appellant's knees exhibited any weakened movement, 
excess fatigability or incoordination. See April 2004 
examination report, p. 2.  The examiner stated that the 
appellant did not experience any significant pain on movement 
of the knees and indicated that there was no question of 
reporting any additional loss of motion due to the symptoms. 
Id.  Lastly, the examiner indicated that whatever subjective 
pain the appellant complained of was not significant enough 
to limit functional abilities during expected flare-ups. Id.  
In light of the fact that the appellant is presently 
receiving separate 10 percent ratings based upon painful 
motion, there is no evidence upon which to base an increased 
rating for additional functional loss.  

In regards to the possibility of obtaining increased, or 
separate, ratings pursuant to other diagnostic codes, the 
Board observes that the April 2004 VA examiner specifically 
found no evidence of recurrent subluxation or lateral 
instability of either knee. See April 2004 examination 
report, p. 1.  She also noted that the appellant did not use 
either a cane or braces on his knees, had normal heel-toe 
gait, and his poster was good. Id.  Based upon this evidence, 
the Board finds that a separate disability rating is not 
available under Diagnostic Code 5257. See also VAOPGCPREC 23-
97; VAOPGCPREC 9-98 

While the appellant's representative argues that the 
appellant experiences locking of the knees (March 2006 
Written Brief Presentation, p. 2), and therefore may be 
entitled to an increased rating under Diagnostic Code 5258 
(dislocation of semilunar cartilage with frequent episodes of 
locking, pain and effusion into the joint), the Board 
observes that there is no objective medical evidence 
contained in the claims file supporting this assertion.  
Although the appellant's post-service medical records reflect 
that he experiences bilateral pain in the knees and bilateral 
small joint effusion (See May 2004 MRI report), the evidence 
does not indicate that the appellant experiences locking of 
either knee. See April 2004 examination report, p. 2 ("the 
[appellant's] knees are clinically normal and stable and x-
rays as well as MRI report suggestion the same").  Absent 
objective evidence of locking, one of the three elements 
necessary for an evaluation under Diagnostic Code 5258, an 
increased rating is not available. See 38 C.F.R. § 4.71a, 
Code 5258.  

As set forth above, increased ratings are also not available 
pursuant to the remaining diagnostic codes applicable to the 
knee since there is no objective evidence indicating that the 
appellant experiences ankylosis of the knees, malunion or 
nonunion of the tibia and fibula or hyperextension. See 
Diagnostic Codes 5256, 5262 and 5263 (for genu recurvatum).  
As such, he is not entitled to an increased evaluation 
pursuant to these diagnostic codes.

      3.  Consideration of an extraschedular evaluation 
		
Lastly, in reaching this decision, the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the appellant, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present "an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards." 38 C.F.R. § 3.321(b)(1).  In this case, there has 
been no assertion or showing by the appellant that his knee 
disabilities have resulted in marked interference with 
employment or required hospitalization.  In the absence of 
such a showing, the Board finds that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met. See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Therefore, based on a thorough review of the evidence of 
record, the Board finds that the evidence supports the 
finding of separate 10 percent ratings for degenerative 
changes of the left and right knee prior to May 13, 2003.  
However, the Board also finds that the preponderance of 
evidence is against (separate) increased ratings in excess of 
10 percent for the appellant's knee disabilities, for the 
reasons discussed above.  In reaching this decision, the 
Board has considered the doctrine of reasonable doubt. 
However, as the preponderance of the evidence is against the 
appellant's claims, the doctrine is not applicable. See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).




ORDER

An additional (separate) initial evaluation of 10 percent is 
granted for minimal degenerative changes at the 
patellofemoral compartment of the right and left knees prior 
to May 13, 2003, subject to the laws and regulations 
governing the payment of monetary benefits.  

An initial disability rating in excess of 10 percent for 
degenerative changes of the right knee from May 13, 2003 is 
denied.  

An initial disability rating in excess of 10 percent for 
degenerative changes of the left knee from May 13, 2003 is 
denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


